Citation Nr: 1028695	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  04-19 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for fibromyalgia.


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to August 
1985, had active duty for training from June 1992 to October 
1992, and had additional periods of active duty for training and 
inactive duty training in the Reserves.   

This appeal comes before the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon. 

In September 2006, and in January 2009, the Board remanded this 
appeal for additional evidentiary development.  It has since been 
returned to the Board for further appellate action.

The Board observes that, in addition to remanding the claims 
listed above, in September 2006, it also granted service 
connection for migraine headaches, and denied service connection 
for hypoglycemia, leukopenia, and irritable bowel syndrome (IBS), 
on appeal at that time.  In January 2009, it also granted service 
connection for a right shoulder disability, and denied service 
connection for major depressive disorder, and arthritis, on 
appeal at that time.  The Board's decision with respect to those 
claims is final.  See 38 C.F.R. § 20.1100 (2009).  


FINDING OF FACT

The Veteran does not have fibromyalgia, and symptoms claimed as 
fibromyalgia are not related to service. 


CONCLUSION OF LAW

Fibromyalgia was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in her possession that pertains to 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a June 2002 pre rating letter, the RO notified the Veteran of 
the evidence needed to substantiate her claim.  This letter also 
satisfied the second and third elements of the duty to notify by 
delineating the evidence VA would assist her in obtaining and the 
evidence it was expected that she would provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).

The appellant has substantiated her status as a Veteran.  She was 
notified of all other elements of the Dingess notice, including 
the disability-rating and effective-date elements of her claim, 
in the April 2006 supplemental statement of the case.  Additional 
letters were sent in September 2006 and February 2009.

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate her claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  
38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records 
and all of the identified post-service private and VA treatment 
records.  In addition, the Veteran was afforded VA examinations 
in March 2008 and March 2009.  These examinations were adequate 
because each was performed by a medical professional based on a 
review of claims file, solicitation of history and symptomatology 
from the Veteran, and a thorough examination of the Veteran.  The 
resulting diagnoses and rationales were consistent with the 
examination and the record.  Nieves-Rodriguez v. Peake, 22 Vet. 
App 295 (2008).

As noted above, this case involves two remands for additional 
development.  A remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, 
although there were problems noted as to compliance with the 
September 2006 remand, which required a second remand, the 
Appeals Management Center substantially complied with the Board's 
January 2009 remand instructions (identical to prior remand) to 
schedule the Veteran for a VA examination to determine the nature 
and etiology of any fibromyalgia, and provide an opinion as to 
whether it is at least as likely as not that any fibromyalgia is 
related to service.  Although the examiner did state that the 
etiology of the Veteran's current symptoms can not be determined 
without resorting to mere speculation, she conclusively stated 
that the clinical evidence did not support a diagnosis of 
fibromyalgia, and that the symptoms claimed as fibromyalgia are 
less likely as not related to service.  Therefore, this opinion 
substantially complies with the Board's instructions.  See 
D'Aries v. Peake, 22 Vet. App. 97, 105 (2009) ("substantial 
compliance" rather than "strict compliance" is required under 
Stegall) (citing Dyment v. West, 13 Vet. App. 141, 146-47 
(1999)).  

II.  Analysis

Veterans are entitled to compensation from the Department of 
Veterans Affairs if they develop a disability "resulting from 
personal injury suffered or disease contracted in line of duty, 
or for aggravation of a preexisting injury suffered or disease 
contracted in line of duty."  38 U.S.C. § 1110.  To establish a 
right to compensation for a present disability, a veteran must 
show: "(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-the so-
called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002).

The term "active military, naval, or air service" includes 
active duty; any period of active duty for training during which 
the individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty; and any period of 
inactive duty training during which the individual concerned was 
disabled or died from an injury incurred or aggravated in line of 
duty; or from an acute myocardial infarction, a cardiac arrest, 
or a cerebrovascular accident occurring during such training.  
38 U.S.C.A. § 101(24) (West 2002).

The Board notes initially that, although fibromyalgia is included 
among the medically unexplained chronic multisymptom illnesses, 
which, along with undiagnosed illnesses, constitute the 
qualifying chronic disabilities associated with active duty 
service in the Armed Forces in the Southwest Asia theater of 
operations during the Persian Gulf War, see 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317(a)(2), the Veteran did not serve in the 
Southwest Asia theater of operations during any period of 
service.  Accordingly, those provisions are not applicable.  

In addition, the Board notes that, although the Veteran had 
service during a period of war, she does not contend, and the 
evidence does not suggest, that she engaged in combat with the 
enemy.  Accordingly, the combat rule does not apply.  See 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.104(d) (2009).

Service treatment records reveal no complaint of, or treatment 
for, fibromyalgia.  Resolving spasms were noted in November 1982.  
Other musculoskeletal and neurologic systems were reported as 
normal in examination reports dated December 1979, March 1983, 
May 1985, and June 1991.  Associated reports of medical history 
reveal the Veteran's signed statement that she had no history of 
swollen or painful joints, or bone or joint deformity.  More 
recent reports do reflect complaints regarding the joints; 
however, there is no reference to any injury or disease incurred 
in the line of duty during these subsequent periods of active 
duty for training.  

After service, there is no record of treatment for fibromyalgia 
until March 1999.  And, even then, the diagnoses appear somewhat 
conditional or equivocal.  Private treatment records dated in 
March 1999 (contained in Volume 1) note that, in addition to 
bowel problems, the Veteran "may also have some coexisting 
fibromyalgia complaints."  A report dated later in March 1999 
includes a diagnosis of probable IBS with coexisting 
fibromyalgia.  

February and March 2000 VA oncology notes (Volume 2) list among 
the Veteran's problems, fibromyalgias of unclear etiology.  In a 
February 2003 oncology note, fibromyalgia is listed as "being 
ruled out."  A June 2003 diabetes mellitus examination (Volume 
2) reveals that, by the Veteran's account, fibromyalgia was 
diagnosed sometime around 1999, when the Veteran presented with 
achy muscles and fatigue.  A January 2003 general medical note 
(Volume 3) lists fibromyalgia as more than likely, rule out; 
however, it does not appear that any specific evaluation was done 
at that time.  A September 2004 neurology note (Volume 3) 
indicates diffuse myalgias, most likely a mild case of 
polymyositis, which was supported by EMG results.  This diagnosis 
was also shown in a January 2005 neurology follow-up (Volume 5).  

The report of VA examination in March 2008 (Volume 5), reveals 
that, the Veteran's complaints regarding diffuse muscle weakness 
are attributable to a diagnosis of polymyositis.  According to 
the examiner, the first such diagnosis appears in December of 
2005, but the Veteran thought it was diagnosed in about 2004.  
She also stated that, in 1999, she felt weak all over, and was 
diagnosed with leucopenia.  

The Board notes in passing that service connection was denied for 
leucopenia in September 2006 (Volume 5), and that issue is not 
before the Board at present.  In addition, service connection for 
a right shoulder disorder has been granted, and that is likewise 
not before the Board.  

The Veteran also described muscle weakness and cramping.  She 
described her joints as okay, and noted that her complaints 
centered on her muscles.  She stated that she thinks the weakness 
may have started between 1995 and 1999.  Physical examination 
revealed muscle strength at 5 out of 5 throughout, except for a 
slight decrease with elbow flexion and knee flexion bilaterally 
at 4+ out of 5.  She had no muscle tenderness, no atrophy, no 
swelling or erythema, full range of motion of her joints, some 
right lateral foot numbness, which she has been told was 
secondary to her back; otherwise no sensory deficits.  Reflexes 
were brisk at the biceps and 2+ patellar reflexes and 1+ ankle 
reflexes.  Reflexes were symmetrical.  As noted above, the 
examiner diagnosed polymyositis rather than fibromyalgia.  The 
examiner noted that polymyositis is characterized by muscle pain 
and weakness and it can commonly take several months to diagnose.  
She further noted that the Veteran's active duty period ended in 
1985, and further active duty periods were confined to her duties 
with the Guard.  She found no evidence of muscle pain or weakness 
or evidence of polymyositis during active duty.  Therefore, her 
opinion was that, it is less likely as not (less than 50 percent 
probability) that her current polymyositis was caused by or 
aggravated by military service.

A March 2008 rheumatology note reveals a diagnosis of myalgias 
(Volume 5).  The examiner noted that, it was hard to say whether 
these are related to the myositis or fibromyalgia, but the fact 
that she had some improvement in symptoms with the increased 
prednisone dose made him wonder if it might be more myositis 
related.  

A January 2009 rheumatology note (Volume 5) reveals a diagnosis 
of inflammatory myositis and fibromyalgia.  

The case was remanded in January 2009 (Volume 5) because the 
March 2008 examiner diagnosed polymyositis, but did not 
specifically state whether fibromyalgia was present.  On VA 
examination in March 2009 (Volume 5), the examiner concluded that 
the clinical evidence did not support a diagnosis of 
fibromyalgia.  In so concluding, the examiner reasoned that there 
were no tender points or trigger points found on examination to 
meet the criteria for fibromyalgia put forth by the American 
College of Rheumatology.  Specifically, there were no trigger 
points or tenderness noted at the occiput, at the suboccipital 
muscle insertions, at the cervical muscles, at the trapezius, 
supraspinatus, second ribs, lateral epicondyles, gluteals, 
greater trochanters or knees at the medial fat pad proximal to 
the joint line.  Moreover, joint ranges of motion for the 
shoulders, elbows, wrists, knees, and ankles, were all within 
normal limits.  There are no hot spots or tenderness of the 
joints, no swelling, and no redness.  There was no atrophy of the 
muscles, and strength was within normal limits in the upper 
extremities and lower extremities, except for weakness of the 
proximal lower extremity muscles.  Neurological examination was 
nonfocal.

In addition, the March 2009 examiner reviewed the service 
treatment records, and found no symptoms, complaints, signs, or 
treatment reports regarding fibromyalgia during military service.  
She also found that the fibromyalgia symptoms are less likely as 
not related to service, and that the etiology of the current 
symptoms can not be determined without resorting to mere 
speculation.

In sum, although the VA outpatient records refer to a diagnosis 
of fibromyalgia by history, and a few VA records, as well as 
private records, refer to a current diagnosis, or probable 
diagnosis, none of these references is associated with an 
examination for the specific purpose of determining whether the 
criteria for fibromyalgia are met.  Most are either tentative 
diagnoses, or references to prior diagnoses.  Indeed, the only 
examination conducted for such purpose is the March 2009 VA 
examination.  That report conclusively states that the Veteran 
does not have fibromyalgia, but has polymyositis.  And, while the 
ultimate cause is not provided, the examiner conclusively stated 
that the symptoms associated with polymyositis (claimed as 
fibromyalgia), are not service related.  As the March 2009 
opinion is the only opinion that specifically addresses the 
diagnostic criteria for fibromyalgia, is the only opinion 
accompanied by an examination for the specific purpose of 
determining whether those criteria are met, and is one of only 
two opinions informed by a review of the claims file and service 
records, the Board assigns greatest probative weight regarding 
the presence of fibromyalgia, and the relationship of 
polymyositis to service, to the March 2009 opinion.  Also 
significant is the March 2009 examiner's careful attention to the 
dates of service, and the type of duty performed.  To the extent 
that the Veteran disagrees with the opinion, she is not shown to 
have the medical knowledge to differentiate specific diagnoses 
such as fibromyalgia in terms of the diagnostic criteria, and she 
has not put forward a rational or reasoned theory as to why such 
a diagnosis should be favored.  

While the evidence does support a current diagnosis of 
polymyositis or myositis, that diagnosis was found by the March 
2008 and March 2009 examiners to be unrelated to service.  The 
Board finds these conclusions persuasive because, in so 
concluding, the examiners accurately described the date of onset 
of the disease as after the Veteran's last period of active duty.  
While the Veteran had subsequent periods of active duty for 
training, as set out above, the requirements for service 
connection regarding a period of active duty for training specify 
that only such periods during which the individual concerned was 
disabled or died from a disease or injury incurred or aggravated 
in line of duty will qualify.  38 U.S.C.A. § 101(24) (West 2002).  
As noted by the March 2008 examiner, there is no record of a line 
of duty investigation on this matter, or indeed, any reference in 
the service records to the Veteran being disabled due to 
polymyositis or myositis during a period of active duty for 
training.  

A September 2003 email from a fellow service person (Volume 2) 
states, "I remember how you hurt yourself at the training[...] Of 
course I don't recall details."  Clearly, this does not relate a 
specific disability to an injury or disease in the line of duty.  

To the extent that the Veteran believes she was disabled by a 
disease or injury in the line of duty, she has not explained the 
circumstances of the claimed incident.  Rather, her descriptions 
have usually pointed to 1999 private treatment records and 
diagnosis, which make no reference to a service related injury or 
disease.  

As the evidence deemed most probative weighs against a current 
diagnosis of fibromyalgia, and weighs against a finding of an 
injury or disease in the line of duty that is related to the 
current diagnosis of polymyositis, service connection for the 
disability claimed as fibromyalgia is not warranted.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

Service connection for fibromyalgia is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


